DETAILED ACTION
1.          Claims 1-17 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Specification
4.           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.           Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,382,134 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claim 1 of the Patent1:
Application, Claim 1:
A wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point, the method comprising the following steps, at the physical access point: sending one trigger frame on the wireless network to reserve a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including one or more resource units that form the communication channel and that are accessed to transmit data during the reserved transmission opportunity, the trigger frame identifying at least one node of the groups which is allowed to access one of the resources units to transmit data; and 
in response to the trigger frame, receiving, over the resource unit during the reserved transmission opportunity, a data frame from the at least one node identified in the trigger frame; 
wherein each group is uniquely identified by a specific basic service set identification, BSSID, and wherein the specific BSSID of a group to which the at least one node belongs is contained in a receiver address, RA, field of the data frame.
Patent1, Claim 1:
A wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point, the method comprising the following steps, at the physical access point: sending one trigger frame on the wireless network to reserve a transmission opportunity on at least one communication channel of the wireless network, the transmission opportunity including resource units that form the communication channel and that the nodes access to transmit data during the reserved transmission opportunity, the trigger frame identifying a plurality of groups, nodes of which are allowed to access the resources units to transmit data; and 
in response to the trigger frame, receiving, over a resource unit during the reserved transmission opportunity, a first data frame from one node of a first group identified in the trigger frame; 
wherein each group is uniquely identified by a specific basic service set identification, BSSID, and wherein the specific BSSID of the first group is contained in a receiver address, RA, field of the first data frame.


Claims 2-17 of the Application transparently corresponds to claims 2-23 of the Patent1 with obvious word variations and are also rejected.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claims 1-4, 7-9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2017/0374681 A1 to Kim et al. (hereinafter “Kim”), claiming benefit to and fully-supported by provisionally-filed applications 62/236,153 filed October 2, 2015 and 62/280,702 filed January 20, 2016.
            Regarding Claim 1, Kim discloses a wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point (Kim: Figure 2 with [0051-0054] – corresponds to one or more access points (AP) and one or more stations (STA) operable to communicate directly or indirectly in basic service sets (BSS).), the method comprising the following steps, at the physical access point:
     sending one trigger frame on the wireless network to reserve a transmission opportunity on at least one communication channel of the wireless network (Kim: [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”.), the transmission opportunity including one or more resource units that form the communication channel (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations.) and that are accessed to transmit data during the reserved transmission opportunity (Kim: [0143] – STA is able to transmit UL data frames during the TXOP after SIFS of the trigger frame.), the trigger frame identifying at least one node of the groups which is allowed to access one of the resources units to transmit data (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs.); and
     in response to the trigger frame, receiving, over the resource unit during the reserved transmission opportunity, a data frame from the at least one node identified in the trigger frame (Kim: Figures 24 and 25 with [0176-0189] – corresponds to decoding an HE-PPDU at the STA and determining to transmit to the AP, the AP acting as a receiver for UL transmissions from the STA. See also [0120-0139] for information included in the HE-PPDU.);
     wherein each group is uniquely identified by a specific basic service set identification, BSSID (Kim: [0120-0125], [0153-0159], and [0176-0189] – corresponds to an AP operable to transmit a plurality of BSSIDs to the STAs.), and
     wherein the specific BSSID of a group to which the at least one node belongs is contained in a receiver address, RA, field of the data frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
            Regarding Claim 2, Kim discloses the method of Claim 1, wherein the specific basic service set identification, BSSID, identifying each group is derived from a base BSSID specific to the physical access point (Kim: [0117], [0153-0157], and [0167-0169] – one or more of the BSSIDs in the multiple BSSIDs is associated with the AP.).
            Regarding Claim 3, Kim discloses the method of Claim 2, wherein the base BSSID is specified in a transmitter or receiver address field in a header of the trigger frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
            Regarding Claim 4, Kim discloses the method of Claim 1, wherein the trigger frame defines at least one resource unit that is accessible by any node from any one of two or more groups (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations. See also [0124], [0127], and [0138].).
            Regarding Claim 15, Kim discloses the method of Claim 1, wherein each group is managed by a virtual access point implemented in the physical access point (Kim: [0183] – a plurality of virtual APs may be implemented in one physical AP.).

            Regarding Claim 7, Kim discloses a wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point (Kim: Figure 2 with [0051-0054] – corresponds to one or more access points (AP) and one or more stations (STA) operable to communicate directly or indirectly in basic service sets (BSS).), the method comprising the following steps, at one node belonging to one of the groups:
     receiving a trigger frame from the physical access point over the wireless network, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network (Kim: [0142-0143] – corresponds to AP transmitting a trigger frame to one or more STAs in a TXOP. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”.), the transmission opportunity including resource units that form the communication channel (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations.) and that is accessed to transmit data during the reserved transmission opportunity (Kim: [0143] – STA is able to transmit UL data frames during the TXOP after SIFS of the trigger frame.), the trigger frame identifying at least one node of the groups which is allowed to access the resources units to transmit data (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs.); and
     accessing at least one of the resource units during the transmission opportunity and transmitting a data frame over the accessed resource unit to the physical access point (Kim: [0133-0143] – corresponds to identifying a user-specific field per a STA in order to transmit in the UL on the resource.);
     wherein each group is uniquely identified by a specific basic service set identification, BSSID (Kim: [0120-0125], [0153-0159], and [0176-0189] – corresponds to an AP operable to transmit a plurality of BSSIDs to the STAs.), and
     wherein the specific BSSID of a group to which the one node belongs is contained in a receiver address, RA, field of the data frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
            Regarding Claim 8, Kim discloses the method of Claim 7, wherein the specific basic service set identification, BSSID, identifying each group is derived from a base BSSID specific to the physical access point (Kim: [0117], [0153-0157], and [0167-0169] – one or more of the BSSIDs in the multiple BSSIDs is associated with the AP.).
            Regarding Claim 9, Kim discloses the method of Claim 7, further comprising, at the node, determining from the trigger frame, that at least one resource unit that is accessible by any node from any one of two or more groups (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations. See also [0124], [0127], and [0138].); and 
     accessing this resource unit to transmit data to the physical access point (Kim: [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”. [0142] – the trigger frame comprises resource position, size, and number of allocations.).
            Regarding Claim 17, Kim discloses the method of Claim 7, wherein each group is managed by a virtual access point implemented in the physical access point (Kim: [0183] – a plurality of virtual APs may be implemented in one physical AP.).             

             Claim 12, directed to a non-transitory computer-readable medium embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kim further suggests the medium in at least [0196].
            Claim 13, directed to apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kim further discloses the apparatus in at least Figure 26 with [0041] and [0193-0196].
            Claim 14, directed to apparatus embodiment of claim 7, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7. Kim further discloses the apparatus in at least Figure 26 with [0041] and [0193-0196].
             Claim 16, directed to a non-transitory computer-readable medium embodiment of claim 7, recites similar features as claim 7 and is therefore rejected upon the same grounds as claim 7. Please see above rejection of claim 7. Kim further suggests the medium in at least [0196].

Claim Rejections - 35 USC § 103
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of United States Patent Application Publication 2016/0227565 A1 to Ghosh (hereinafter “Ghosh”).
            Regarding Claim 5, Kim discloses the method of Claim 4, wherein the trigger frame defines that all the resource units of at least one time slot are accessible by any node from any one of two or more groups (Kim: [0100] – suggested that the beacon frame is transmitted for a BSS at specific time intervals.), but does not teach or suggest the reserved transmission opportunity being either made of one time slot or split into a plurality of time slots, each resource unit being accessible by a single node during a time slot to transmit data.
            However, Ghosh discloses a reserved transmission opportunity being either made of one time slot or split into a plurality of time slots, each resource unit being accessible by a single node during a time slot to transmit data (Ghosh: [0027] – corresponds to a beacon/trigger frame comprising an indication of an opportunity for one or more user devices to access a channel/resource units.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the trigger/beacon frame of Kim in view of the trigger/beacon frame of Ghosh to include a cascading sequence for the reasons of ensuring the security of a resource unit at a UE.
            Regarding Claim 6, the combination of Kim and Ghosh discloses the method of Claim 5, wherein Kim further discloses the trigger frame defines that all the resource units in the reserved transmission opportunity are accessible by any node from any one of two or more groups (Kim: [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”. [0142] – the trigger frame comprises resource position, size, and number of allocations.).

            Claims 10 and 11, dependent upon claim 7 (rejected above) recite similar features as claims 5 and 6, respectively, and are therefore rejected upon the same grounds as claims 5 and 6. Please see above rejections of claims 5 and 6.
            
Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 28, 2022